DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 7, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: a handle fastening system for connecting the handle with the shaft in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

					or
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 20-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tudisco (4331193) or, in the alternative, under 35 U.S.C. 103 as obvious over Tudisco (4331193) in view of Yang (4633741).

In reference to claim 1, Tudisco discloses a tool comprising: a handle (22), a head (10), and a flexible shaft (25) comprising a plurality of flexible shaft members (28 and 30, Figure 2) each connecting the handle with the head (Figure 1), wherein the plurality of flexible shaft members comprises at least one fixed shaft member (30) and at least one floating shaft member (28), wherein each of the fixed shaft members is fixedly “located and supported in the mold for proper positioning of the frame 25 in handle body 22”, and see Column 5, Lines 28-34 for disclosing; “Except at the positions of voids left by these and other devices for holding the frame in the mold, frame 25 is totally covered by handle body 22 in the illustrated embodiment.”) and the head (i.e. fixed with head at 16/26, Figures 1 and 2), and wherein each of the floating shaft members is reciprocably connected with at least one of the handle and the head because floating shaft member (28) reciprocably moves with the handle as it moves in slot (36). 

In further reference to claim 1, and assuming arguendo that Tudisco lacks, having the fixed shaft member being fixedly connected with the handle, than Yang is hereby used for such a teaching as further discussed below. Yang teaches that it is old and well known in the art at the time the invention was made to provide a tool (Figures 11 and 12) having a fixed shaft member (102) that is fixedly connected (at 122) with both a handle (107) and a head (101, see Column 4, Lines 44-47 and Figures 11 and 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Tudisco, with the known technique of providing a fixed shaft member that is fixedly connected with a handle and a head, as taught by Yang, and the results would have been predictable. In this 

In reference to claim 2, Tudisco discloses that the head comprises a tool structure (at 10 or 18, Figure 1). 

In reference to claim 3, Tudisco discloses that the tool is a hammer (see Column 6, Lines 12) and wherein the tool structure comprises a striking face formed at the left side of 10, in Figure 1).

In reference to claim 4, Tudisco discloses that the head comprises a plurality of head components (left side striking portion of 10 and at 18, Figure 1). 

In reference to claim 20, Tudisco discloses that the shaft is flexible only in a tool swinging plane (within 36, Figure 5). 

In reference to claim 21, Tudisco discloses that the shaft (28) has an amount of flexibility in the tool swinging plane, and wherein the amount of flexibility is variable as the shaft moves within slot (26, Figures 1, 4 and 5).

In reference to claim 22, Tudisco discloses the claimed invention as previously mentioned above and further show that the handle has a longitudinal handle 

In reference to claim 23, Tudisco discloses that at least a portion of each of the shaft members comprises a resilient material (i.e. steel), and wherein the flexibility of the shaft is provided by the resilient material (Column 4, Lines 13-17). 

In reference to claim 24, Tudisco discloses that the resilient material is provided as a single piece of resilient material (Figure 2). 

In reference to claim 25, Tudisco discloses that each of the shaft members consists essentially of the resilient material (Figure 2 and Column 4, Lines 13-17). 

In reference to claim 26, Tudisco discloses that the tool further comprises a handle fastening system (formed as the resin used in the mold) for connecting the handle (22) with the shaft (25, see Column 5, Lines 20-43). 

Claims 5, 9 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Tudisco (4331193) in view of Yang (4633741) and Burnett (6477922).

In reference to claim 5, Tudisco discloses the claimed invention as previously mentioned above, but lacks, forming the head from two head components, and wherein the head components are separable each head component comprises a tool structure: at least one of the tool structures comprises a striking face: and the tool has a longitudinal tool axis, and wherein at least one striking face is oblique to the longitudinal tool axis. However, Burnett teaches that it is old and well known in the art at the time the invention was made to provide a tool (i.e. a hammer) with a head formed from two head components (at 20 and 30 or at 520 and 530, Figures 4 and 15), and wherein the head components are separable (Figure 4), each head component comprises a tool structure: at least one of the tool structures comprises a striking face (at 22 and 32, Figure 1 or at 525 and 535, Figure 15) and the tool has a longitudinal tool axis (along handle 14 or 514), and wherein at least one striking face is oblique (see Figure 1 showing a curved striking surfaces 22/32 or see Figures 14 and 15 showing curved striking surfaces 525/535) to the longitudinal tool axis (Figures 1 and 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Tudisco, with the known technique of forming a head from two head components, as taught by Burnett, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device in which the heads can be manufactured separately, thus reducing 

In reference to claim 9, Burnett discloses a connection mechanism for connecting the head components (Figure 4) and wherein: each of the head components (20 and 30) comprises at least one connecting flange (at 24 and 36, respectively), wherein the connecting flanges interlock to connect the head components (Figures 2 and 15), and wherein the connection mechanism comprises the connecting flanges (Figures 2 and 15) and one of the head components defines a cavity (23 or 33), wherein the other of the head components comprises a protrusion (25 or 38), wherein the protrusion is received within the cavity (Figures 2 and 15), and wherein the connection mechanism comprises the cavity and the protrusion (Figures 2 and 15).

In reference to claim 18, Yang discloses that the tool comprises two shaft members (upper 102 and lower 102, Figure 12), wherein one of the shaft members is fixedly connected (through left hole 112) to one head component (i.e. formed as the lower left half component of head 101, Figure 11), and wherein the other of the shaft members is fixedly connected (through right hole 112, Figure 11) to the other head component (i.e. formed as the upper right half component of head 101, Figure 11). 



Claims 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tudisco (4331193) in view of Yang (4633741) and Reddy, Jr. (5099724).

In reference to claims 26, 27 and 29, Tudisco discloses the claimed invention as previously mentioned above, assuming arguendo that Tudisco lacks, a handle fastening system for connecting the handle with the shaft and further including a slot defined in at least one of the shaft members, a bore defined by the handle, and a pin for inserting in the bore and for engaging the slot in order to connect at least one of the shaft members with the handle. However, Reddy, Jr. teaches that it is old and well known in the art at the time the invention was made to provide a handle fastening system (30/40) for connecting a handle (14) with a shaft (26) and wherein the handle fastening system comprises a slot (30) defined in at least one shaft member (26), a bore (42) defined by handle (14), and a pin (40) for inserting in the bore and for engaging the slot in order to connect at least one of the shaft members with the handle (Figures 1-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Tudisco, with the known technique of providing the handle fastening system, as taught by Reddy, Jr., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more easily adjusts the overall length of the handle to vary the impact and leverage consistent with the desired use as required by the user. 



In reference to claim 30, Reddy, Jr. discloses that at least one of the shaft members (26) defines a plurality of slots (at 30) at different longitudinal slot positions along the shaft member (Figure 2). 

Claims 26, 28, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tudisco (4331193) in view of Yang (4633741) and Mavin (7272995).

In reference to claims 26 and 28, assuming arguendo, that Tudisco lacks, a handle fastening system for connecting the handle with the shaft including that the handle has a longitudinal handle position along the shaft, wherein the longitudinal handle position is variable, and wherein the handle fastening system provides a plurality of fastening positions of the handle relative to the shaft for varying the longitudinal handle position, than Mavin is used for such a teaching and is disclosed further below. Mavin teaches that it is old and well known in the art at the time the invention was made to provide a handle fastening system for connecting a handle (6) with a shaft (4), the handle having a longitudinal handle position along the shaft (See Figure 3), wherein the longitudinal handle position is variable (see Figure 4), and wherein the handle fastening system 

In reference to claim 29, Mavin discloses that the handle fastening comprises a slot (formed as the perforation of 4 that receives 16, therein, see Figure 5) defined in at least one shaft member (4), a bore (14) defined by handle (6), and a pin (16) for inserting in the bore and for engaging the slot in order to connect at least one of the shaft members with the handle (Figures 1-5). 

In reference to claim 31, Mavin discloses that the handle defines a plurality of bores (14) at different longitudinal bore positions along the handle (Figures 1 and 2). 

Claim 32, is rejected under 35 U.S.C. 103 as being unpatentable over Tudisco (4331193) in view of Yang (4633741) and Lombardi et al. (2013/0126808).

In reference to claim 32, Tudisco discloses the claimed invention as previously mentioned above, but lacks, a head fastening system for connecting the head with the . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stolle (1515708) teaches of fixedly connecting the lower portion of rod (6) to handle (4) by using a nut (14, Figure 1) and fixedly connecting (at 8/10) the upper portion of the rod to a head (2). McCauley (2006/0288530) teaches of providing a fixed shaft (at 4) fixedly connected (at 5) with both the handle and the head (Figures 12 and 13), a plurality of floating members (6, Figure 5 and see paragraph 28) and various head components (Figures 12 and 13 and paragraph 32). Liou (5280739) also shows connecting a handle (20) to a head (80) by using a plurality of shafts (11 and 12) extending therebetween (Figure 1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723